                Case 1:21-cv-00374-RP Document 6 Filed 05/12/21 Page 1 of 6
Case No: 1:21cv374                                                            Filed: 05/12/21
                                                                                      Doc. #5




                                                                        -RP




           May 12, 2021
Case 1:21-cv-00374-RP Document 6 Filed 05/12/21 Page 2 of 6



            -RP
      Case 1:21-cv-00374-RP Document 6 Filed 05/12/21 Page 3 of 6




                                                               -RP




May 12, 2021
Case 1:21-cv-00374-RP Document 6 Filed 05/12/21 Page 4 of 6



             -RP
      Case 1:21-cv-00374-RP Document 6 Filed 05/12/21 Page 5 of 6




                                                               -RP




May 12, 2021
Case 1:21-cv-00374-RP Document 6 Filed 05/12/21 Page 6 of 6



            -RP
